Appellant files a lengthy and carefully prepared motion for rehearing, urging that this court misinterpreted the testimony in several particulars, and insisting that our conclusion that the testimony supported the verdict was erroneous. The several members of this court had given the facts in this case careful scrutiny before the original opinion was handed down, and the record has been again examined in the light of appellant's motion, but we are unable to reach a different conclusion. To us it seems that the evidence was sufficient.
The motion for rehearing is overruled.
Overruled.